Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 1 of 6 Page ID #:397



 1   ROBERT BORRELLE (SBN 295640)
     Robert.Borrelle@disabilityrightsca.org
 2
     LINDSAY APPELL (SBN 330296)
 3   Lindsay.Appell@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
 4
     350 South Bixel Street, Suite 290
 5   Los Angeles, CA 90017
     Tel.: (213) 213-8000
 6
     Fax: (213) 213-8001
 7
     Attorneys for Plaintiffs
 8
     (Additional Counsel Listed on Next Page)
 9
10                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
11
12   C.B., by and through his guardian ad        Case No. 5:21-cv-00194-KK
     litem W.B.,
13                                               PROOF OF SERVICE TO
                                                 SCOTT WALKER
14               Plaintiffs,

15   v.
16   MORENO VALLEY UNIFIED
     SCHOOL DISTRICT; MARTINREX
17   KEDZIORA, in his official capacity as
18   Moreno Valley Unified School District
     Superintendent; DARRYL SCOTT;
19   SCOTT WALKER; DEMETRIUS
20   OWENS; MANUEL ARELLANO;                     Date Action Filed: February 2, 2021
     COUNTY OF RIVERSIDE;
21   RIVERSIDE COUNTY SHERIFF’S
22   DEPARTMENT; CHAD BIANCO, in
     his official capacity as Riverside County
23   Sheriff; DEPUTY SHERIFF NORMA
24   LOZA; and DOES 1-10.
25               Defendants.
26
27
28
Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 2 of 6 Page ID #:398



 1   LIST OF ADDITIONAL ATTORNEYS
 2 MARONEL BARAJAS (SBN 242044)
   MB@barajasriveralaw.com
 3
   ANNA RIVERA (SBN 239601)
 4 AR@barajasriveralaw.com
   BARAJAS & RIVERA, APC
 5
   1440 N. Harbor Blvd. Suite 900
 6 Fullerton, CA 92835
    Tel: (714) 443-0096
 7
 8   CLAUDIA CENTER, SBN 158255
     ccenter@dredf.org
 9
     MALHAR SHAH, SBN 318588
10   mshah@dredf.org
     DISABILITY RIGHTS EDUCATION & DEFENSE FUND
11
     3075 Adeline St #210
12   Berkeley, CA 94703
13   Tel.: (510) 644-2555
     Fax: (510) 841-8645
14
15   Attorneys for Plaintiff

16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                     Proof of Service
Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 3 of 6 Page ID #:399
Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 4 of 6 Page ID #:400
Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 5 of 6 Page ID #:401
             Case 5:21-cv-00194-JGB-SP Document 61 Filed 03/04/21 Page 6 of 6 Page ID #:402
     Robert Borrelle,Esq
     DISABILITY RIGHTS CALIFORNIA                                          1150158
     350 S. Bixel Street Suite 290 Los Angeles, CA 90071



                                CASE #: 5:21-cv-00194-KK                                   SUMMARY OF SERVICE
                                                                                              JOB COMPLETE
                                C.B.                                                            LA127916
                                vs.                                               030 - STANDARD PROCESS (48 to 72 HRS)
                                Moreno Valley Unified School District et al.
                                                                                                     COMPLETED BY
                                                                                                     Christian Canas
                                                                                                    2/25/2021 5:52 PM
                                                                                                         Reference No.:
                             PROOF OF DELIVERY                                                                1150158

    DOCUMENTS SERVED:

    Please see attached list of documents;


                 PARTY SERVED:         Scott Walker
      DATE & TIME OF SERVICE:          2/25/2021
                                       5:52 PM

    ADDRESS, CITY, AND STATE:          821 Autumn Ln
                                       Corona, CA 928818326

        PHYSICAL DESCRIPTION:          Age: 36 - 40 Weight: 201-220 Lbs Hair: Brown Sex: Male Height: 6'1 - 6'6 Eyes:
                                       Brown Race: Caucasian

MANNER OF SERVICE:
  Personal Service - By personally delivering copies to Scott Walker.




                                       COURT FILINGS | SERVICE OF PROCESS | REPROGRAPHICS
                                              PDF/FAX FILINGS | MESSENGER SERVICES

            NOT A PROOF OF SERVICE | SUMMARY OF SERVICE | NOT A PROOF OF SERVICE
                                 Did you know you can check status, place orders, and look up costs online?
                                       Visit our secure website at https://express.nationwideasap.com

                                              PROOF OF DELIVERY
  Nationwide Legal, LLC                                                                                                 Christian Canas
  1609 James M Wood Blvd.                                                                                       County: San Bernardino
  Los Angeles, CA 90015                                                                                          Registration No.: 1328
